Citation Nr: 0700034	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased rating for diabetes mellitus, 
with bilateral retinopathy and peripheral neuropathy of the 
lower extremities (includes claim for diabetic foot ulcers), 
currently evaluated 20 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bladder 
condition, to include secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to April 
1971.  He also had service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003 and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

With the exception of issue four noted on the title page 
(service connection for bladder condition), all other issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

With regard to the bladder condition, the record indicates 
that subsequent to the issuance of the statement of the case 
in January 2005, additional evidence was submitted in June 
and August 2005.  This evidence was submitted to the Board in 
a timely manner as there was a timely request for extension 
of time to submit new evidence, and that request was granted 
by the Board in June 2005.  38 C.F.R. § 20.1304 (2005).  The 
appellant submitted a statement in June 2005, waiving 
consideration by the agency of original jurisdiction of any 
new evidence submitted to the Board.  Therefore, remand for 
consideration of the new evidence as it pertains to the 
bladder condition is not necessary.  38 C.F.R. § 20.1304(c). 

The veteran has submitted claim for service connection for a 
left foot condition, to include amputation of the toes in the 
left foot.  In support of this claim, he has submitted 
evidence indicating that in September 2005, he had left foot 
surgery and amputation of the toes.  A September 2005 letter 
from a VA staff physician appears to indicate that this is a 
complication of the diabetes mellitus.  The secondary service 
connection claim is REFERRED to the RO for any necessary 
action.  

It is further noted that the veteran has claimed entitlement 
to a temporary total rating based on the left foot surgery.  
This matter is REFERRED to the RO for any necessary action.  


FINDING OF FACT

The veteran's bladder problems are due to benign prostatic 
hypertrophy, which was first shown decades after separation 
from service, and has not been linked to disease or injury 
incurred in service, to include as a result of exposure to 
herbicides.  


CONCLUSION OF LAW

The criteria for service connection for a bladder condition 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2004 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).    

The available medical records pertinent to the issue at hand 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  In order for a VA examination to be warranted 
in this case, there would have to be some indication in the 
record that a bladder disorder was incurred or aggravated in 
service or was otherwise related to service.  See 38 C.F.R. § 
3.159(c)(4)(i).  As discussed in more detail below, there is 
no indication in the record that there is a plausible basis 
for such conclusion.  There are no medical opinions, nor has 
the appellant referenced any, suggesting that a bladder 
disorder was incurred or aggravated in service or is in any 
way related to service.  Thus, additional VA examination is 
not necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  



Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records are negative for any 
condition affecting the bladder (or prostate).  Records from 
his time in the reserves also do not indicate the presence of 
any pertinent conditions.  In filing this claim, the veteran 
has never alleged that he experienced any urinary or prostate 
problems during service.

While bladder symptoms can be a complication of diabetes 
mellitus, the appellant has not alleged that he has a bladder 
condition as a result of or secondary to diabetes mellitus 
(and his bladder symptoms have actually been associated with 
the prostate as further explained below).  Rather, he has 
alleged that he has a bladder condition as a result of 
exposure to herbicides.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas. 38 C.F.R. § 3.309(e).  

Here, the veteran's bladder symptoms are noted to be caused 
by benign prostatic hypertrophy.  The post-service medical 
records indicate that in July 2003, he was seen by urology 
with complaints of hesitancy, decreased force of stream, and 
minimal nocturia.  The impression at that time was benign 
prostatic hypertrophy.  In November 2003, he was seen with 
complaints of some bladder outlet obstruction and was 
referred to urology.  In April 2005, he underwent a 
cystoscopy and cystometrogram for his symptoms.  The 
assessment was benign prostatic hypertrophy grade I: delayed 
sensation of fullness but otherwise normal bladder.  

Under the regulation, benign prostatic hypertrophy is not a 
presumptive condition associated with herbicide exposure.  
The veteran has not submitted any medical evidence to show 
otherwise.  Further, this condition was not shown until 
decades after separation from service and there is no medical 
evidence otherwise linking it to disease or injury incurred 
in service.   There is simply no plausible basis in the 
evidence of record that the veteran's benign prostatic 
hypertrophy, claimed as a bladder condition, was in any way 
caused or aggravated by disease or injury incurred in 
service, to include due to herbicide exposure.  As such, the 
Board concludes that service connection is not warranted.    


ORDER

Service connection for a bladder condition is denied.  




REMAND

The appellant's claim for service connection for hearing loss 
and tinnitus was denied by the RO because he failed to submit 
evidence showing that he had a disability.  However, in a 
letter dated in June 2005 (which was addressed to his 
attorney), he reported that he had a hearing test at Ft. 
Benning, Georgia, and that he "failed" this test.  He did 
not indicate the date of this test.  The only hearing test of 
record is an evaluation conducted in 1969 at enlistment, 
which showed normal hearing for VA purposes.  From the 
context of the veteran's statement, it appears he is 
referencing a test done during his time in the Reserves.  A 
review of the service medical records in his file shows many 
documents concerning his separation from service, but none of 
the periodic physical examinations.  Further requests for 
these records must be made. As tinnitus and hearing loss are 
often shown to be medically linked, the Board will defer a 
decision on the tinnitus claim until the development 
pertaining to the hearing loss claim has been accomplished.  

The veteran last underwent VA examination for his diabetes 
mellitus in May 2003.  Since that time, he has required 
several emergency room visits for diabetes related symptoms.  
He has also received continuous treatment for the diabetes.  
The Board finds that prior to further evaluation of the claim 
for increased rating for diabetes mellitus and any related 
symptoms, the RO should obtain any outstanding VA medical 
records, and schedule the appellant for VA examinations to 
determine the current severity of the diabetes and related 
symptoms. 

The record indicates that the veteran has been receiving 
regular treatment at the Fayetteville VAMC.  Records dated 
through June 2005 have been associated with the claims file.  
The veteran may have had more recent VA treatment.  Any such 
records may be relevant to the veteran's claim and should be 
obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  


During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
request that he indicate the date of the 
hearing test that was allegedly conducted 
at Ft. Benning, Georgia.  The RO should 
then take the appropriate measures to 
obtain any such records and associate them 
with the claims file.  This must include, 
at a minimum, make requests for his 
complete inactive duty medical records from 
all appropriate sources.  All efforts to 
obtain service records should be fully 
documented, and a negative response if 
records are not available must be provided.



3.  The RO should obtain the following VA 
medical records: 
*	VA Medical Center in Little Rock, 
Arkansas, from September 2005 to 
present; and 
*	VA Medical Center in Fayetteville, 
Arkansas, from July 2005 to present.
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After obtaining the above-referenced VA 
medical records, to the extent available, the 
veteran should be scheduled for appropriate VA 
examinations to determine the current severity 
of his diabetes mellitus and related symptoms.  
All indicated tests and studies are to be 
performed.   Prior to the examinations, the 
claims folder must be made available to each 
physician for review of the case.  The 
examiner(s), in accordance with the latest 
AMIE worksheet for evaluating diabetes 
mellitus, as well as any related symptoms, to 
include bilateral diabetic retinopathy, 
neuropathy of the lower extremities, and 
diabetic foot ulcers, is to provide a detailed 
review of the veteran's history, current 
complaints, and the severity of his disorder.  

5.  Thereafter, following any additional 
necessary development, to include additional 
VA examinations, the RO should readjudicate 
the appealed issues based on all the evidence 
of record.  If any benefit sought on appeal is 
not granted, the veteran and his attorney 
should be provided a supplemental statement of 
the case and an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


